
	
		I
		111th CONGRESS
		1st Session
		H. R. 687
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Ms. Foxx (for
			 herself, Mr. Sessions,
			 Mr. McHenry,
			 Mr. Pitts, and
			 Mr. Hensarling) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles 23 and 49, United States Code, to repeal
		  wage requirements applicable to laborers and mechanics employed on Federal-aid
		  highway and public transportation construction projects.
	
	
		1.Short titleThis Act may be cited as the
			 Highway Trust Fund Reform Act of
			 2009.
		2.Prevailing rate
			 of wage requirements
			(a)RepealsThe following provisions are
			 repealed:
				(1)Section 113 of
			 title 23, United States Code (and the item relating to such section in the
			 analysis for chapter 1 of such title).
				(2)Section 5333(a) of
			 title 49, United States Code.
				(b)Applicability
				(1)Effective
			 dateSubject to paragraph
			 (2), the amendments made by this section shall take effect on the 31st day
			 following the date of enactment of this Act.
				(2)Existing
			 contractsThe amendments made by this section shall not affect
			 any contract in existence on the date of enactment of this Act or made pursuant
			 to an invitation for bids outstanding on such date of enactment.
				
